Name: Council Regulation (EEC) No 356/92 of 10 February 1992 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  agricultural policy
 Date Published: nan

 Avis juridique important|31992R0356Council Regulation (EEC) No 356/92 of 10 February 1992 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 039 , 15/02/1992 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 40 P. 0142 Swedish special edition: Chapter 3 Volume 40 P. 0142 COUNCIL REGULATION (EEC) No 356/92 of 10 February 1992 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fatsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 35 (4) thereof, Having regard to the proposal from the Commission, Whereas the Annex to Regulation No 136/66/EEC lays down descriptions and definitions for olive oils and olive residue oils; Whereas experience has shown that the definitions of virgin oils present problems in verifying the organoleptic characteristics of these products and do not correspond precisely to the organoleptic assessment criteria defined by the methods adopted by the International Olive Oil Council and which were recently included in Community rules on the characteristics of olive oil and olive residue oils and on the relevant methods of analysis; Whereas, in addition, for the virgin oils and for the other types of oils referred to in the Annex in question, the definitions should take into account all the characteristics laid down for each of these products by the abovementioned Community rules; Whereas therefore the definitions given in the Annex to Regulation No 136/66/EEC should be adjusted, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation No 136/66/EEC is hereby replaced by the text annexed to this Regulation. Article 2 This Regulation shall enter into force on 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991, p. 27. ANNEX 'ANNEX DESCRIPTIONS AND DEFINITIONS OF OLIVE OILS AND OLIVE-RESIDUE OILS REFERRED TO IN ARTICLE 35 1. Virgin olive oils: Oils derived solely from olives using mechanical or other physical means under conditions, and particularly thermal conditions, that do not lead to deterioration of the oil, and which have undergone no treatment other than washing, decantation, centrifugation or filtration, but excluding oils obtained by means of solvents or of re-esterification and mixtures which other oils. These oils are classified and described as follows: (a) extra virgin olive oil: virgin olive oil having an organoleptic grading of not less than 6,5, a free acid content expressed as oleic acid of not more than 1 g per 100 g and the other characteristics which comply with those laid down for this category; (b) virgin olive oil (the expression "fine" may be used at the production and wholesale stage): virgin olive oil having an organoleptic grading of not less than 5,5, a free acid content expressed as oleic acid of not more than 2 g per 100 g and the other characteristics which comply with those laid down for this category; (c) ordinary virgin olive oil: virgin olive oil having an organoleptic grading of not less than 3,5, a free acid content expressed as oleic acid of not more than 3,3 g per 100 g and the other characteristics which comply with those laid down for this category; (d) lampante virgin olive oil: virgin olive oil having an organoleptic grading of less than 3,5, and/or a free acid content expressed as oleic acid greater than 3,3 g per 100 g and the other characteristics which comply with those laid down for this category. 2. Refined olive oil: Olive oil obtained by refining virgin olive oil, having a free acid content expressed as oleic acid of not more than 0,5 g per 100 g and the other characteristics which comply with those laid down for this category. 3. Olive oil: Olive oil obtained by blending refined olive oil and virgin olive oil other than lampante oil, having a free acid content expressed as oleic acid of not more than 1,5 g per 100 g and the other characteristics which comply with those laid down for this category. 4. Crude olive-residue oil: Oil obtained by treating olive residue with solvents, excluding oil obtained by means of re-esterification and mixtures with other types of oils, and the other characteristics which comply with those laid down for this category. 5. Refined olive-residue oil: Oil obtained by refining crude olive-residue oil, having a free acid content expressed as oleic acid of not more than 0,5 g per 100 g and the other characteristics which comply with those laid down for this category. 6. Olive-residue oil: Oil obtained by blending refined olive-residue oil and virgin olive oil other than lampante oil, having a free acid content expressed as oleic acid of not more than 1,5 g per 100 g and the other characteristics which comply with those laid down for this category.'